Citation Nr: 9915775	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  99-07 106	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.  In a December 
1998 rating decision, the RO granted service connection for 
status post bilateral salpingo-oophorectomy and awarded a 
rating of 20 percent, granted service connection for 
residuals adhesions status post resection of the small 
intestine and awarded a rating of 10 percent, and awarded 
special monthly compensation based on anatomical loss of both 
ovaries.  The ratings and award of special monthly 
compensation were made effective from September 24, 1990.  

In September 1996, a representative of the Board had advised 
the RO to withhold 20 percent of the past-due benefits which 
may become due to the veteran.  By letter dated April 13, 
1999, the RO notified the veteran and the attorney 
representing the veteran of the payment of past-due benefits 
and the referral of the file to the Board for a decision 
concerning the attorney's eligibility for payment of a fee 
for his service from the 20 percent of past-due benefits 
withheld by the RO.  They were given 30 days within which to 
submit evidence or argument to the Board concerning the 
payment of attorney fees.  No timely response was received 
from either the veteran or her attorney.  The question of 
whether such withheld benefits should be paid to the 
veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision was rendered in January 1993 
denying service connection for pelvic inflammatory disease 
with adhesions, small bowel obstruction, and surgical removal 
of the uterus and ovaries.

2.  The notice of disagreement which preceded the Board's 
January 1993 decision was received by the RO in March 1991.

3.  The attorney was a successor to attorneys who had acted 
in continuous prosecution of the same matter and who had been 
retained in November 1993, prior to the expiration of one 
year from the Board's January 1993 decision.

4.  The attorney filed the fee agreement with the Board in 
August 1996.

5.  The fee agreement signed by the parties in October 1995 
and modified in July 1996 provides for direct VA payment to 
the claimant of a contingency fee consisting of 20 percent of 
past-due benefits awarded the veteran, such fee to be paid by 
VA from past-due benefits; it also provides that any prior 
award of attorney fees for representation before the Court 
under the Equal Access to Justice Act (EAJA) shall not be 
deducted from the 20 percent contingency fee for 
representation before the VA.

6.  Past-due benefits are payable based on the RO's December 
11, 1998, rating decision, which granted service connection 
for status post bilateral salpingo-oophorectomy and awarded a 
rating of 20 percent, granted service connection for 
residuals adhesions status post resection of the small 
intestine and awarded a rating of 10 percent, awarded special 
monthly compensation based on anatomical loss of both 
ovaries, and assigned an effective date of September 24, 1990 
for the award of all of such benefits.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before VA and the Board have been met.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded have not 
been met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(h) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1991 rating decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for intestinal 
adhesions, status post ileostomy, bilateral oophorectomy, and 
salpingectomy.  This denial was appealed to the Board.  In a 
January 1993 decision, the Board denied entitlement to 
service connection for pelvic inflammatory disease with 
adhesions, small bowel obstruction, and surgical removal of 
the uterus and ovaries.  This decision was appealed to the 
U.S. Court of Veteran's Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court).  The Board's January 1993 decision was vacated and 
remanded by the Court by an Order dated in August 1995.  In 
January 1996 and April 1997, the Board remanded the issues 
addressed in its January 1993 decision to the RO.  In a March 
1998 decision, the Board denied service connection for pelvic 
inflammatory disease with adhesions, small bowel obstruction, 
and surgical removal of the uterus and ovaries.  The veteran 
again appealed the Board's decision to the Court.  By an 
Order dated in November 1998, the Court, based on a 
stipulated agreement, granted a joint motion to dismiss the 
veteran's appeal.  This led to the December 1998 rating 
decision that granted service connection for status post 
bilateral salpingo-oophorectomy and awarded a rating of 20 
percent, granted service connection for residuals adhesions 
status post resection of the small intestine and awarded a 
rating of 10 percent, and awarded special monthly 
compensation based on anatomical loss of both ovaries, all 
effective from September 24, 1990, and the consequent past-
due benefits..

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of disagreement (NOD) which preceded the Board 
decision with respect to the issue or issues involved was 
received by the RO on or after November 18, 1988; and 3) the 
attorney or agent must have been retained not later than one 
year following the date that the Board decision with respect 
to the issue or issues involved was promulgated.

It is clear that the statutory and regulatory criteria for 
eligibility for payment of attorney fees from past-due 
benefits resulting from the award of past due benefits are 
met.  The Board issued a final decision in January 1993 
denying service connection for pelvic inflammatory disease 
with adhesions, small bowel obstruction, and surgical removal 
of the uterus and ovaries-the same issues for which the 
attorney was retained to represent the veteran.  The NOD that 
preceded this Board decision was received by the RO in March 
1991.  In connection with the appeal from this Board 
decision, the Veterans Consortium Pro Bono Program was 
engaged to represent the veteran in November 1993, which was 
within one year of the January 1993 Board decision.  Thus, 
even though the earliest evidence of record of representation 
of the veteran by the attorney in this matter is the December 
1994 brief filed with the Court, and the earliest fee 
agreement of record between the veteran and the attorney is 
dated in October 1995, the attorney meets the requirements of 
38 C.F.R. § 20.609(c)(3) because he is a successor attorney-
at-law acting in the continuous prosecution of the same 
matter and a predecessor attorney-at-law was retained within 
the required time period.

Although the attorney meets the requirements to charge a fee 
for services before VA concerning the issues that led to the 
payment of past-due benefits, he does not meet the 
requirements of 38 U.S.C.A. § 5904(d) to be eligible for 
payment of his fee directly by VA from past-due benefits.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1998), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

In this case, the record reflects that the attorney filed the 
October 1995 fee agreement and a July 1996 modification of 
that agreement with the Board in August 1996.  Past-due 
benefits are payable based on the December 1998 rating 
decision, which granted service connection and awarded 
benefits based on claims previously denied by the Board in 
its final decision in January 1993.  The modification of the 
original fee agreement provides for a contingent fee of 20 
percent of past due benefits.  However, the July 1997 
modification of the fee agreement also contains the following 
provision:

The parties agree that, since this 
contract provides for legal 
representation before the Department of 
Veterans Affairs only, the amount of the 
award of attorney's fees under the Equal 
Access to Justice Act for representation 
before the U.S. Court of Veterans Appeals 
shall not be subtracted from the 
contingency fee described above.

The claims file contains a copy of an Order of the Court, 
dated in February 1996, which allows a fee to the attorney of 
$3,731.50 pursuant to the Equal Access to Justice Act (EAJA) 
for his representation of the veteran in her initial appeal 
to the Court.  The record also contains evidence that an EAJA 
fee of $4,774.00 was paid in January 1999 in connection with 
the settlement of the second appeal to the Court.  

In a precedent opinion, VA's General Counsel concluded that 
§ 506(c) of the Federal Courts Administration Act of 1992 
(FCAA), Pub. L. No. 102-575 (Oct. 29, 1992) provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 2414, "the 
claimant's attorney refunds to the claimant the amount of the 
smaller fee."  The attorney must keep only the larger of the 
fees recovered, and must refund the amount of the smaller fee 
to the claimant (in this case, the veteran) in accordance 
with § 506(c) of the FCAA.  The General Counsel also 
concluded that there is no authority for the Board to take 
any action, such as offset of the amount of EAJA fees, to 
ensure that in the event he is awarded EAJA fees and fees 
from past-due benefits he refunds to the claimant the amount 
of the smaller fee.  VAOPGCPREC 12-97  (O.G.C. Prec. 12-97).

The fee agreement between the veteran and the attorney allows 
for payment of a total fee in excess of 20 percent of the 
amount of past-due benefits awarded.  Specifically, it 
provides for a contingency fee of 20 percent of past-due 
benefits plus the amount of any EAJA fee awarded.  The law is 
clear and states that the total fee payable cannot exceed 20 
percent of the total amount of past-due benefits awarded.  As 
the current fee agreement allows for a fee exceeding 20 
percent of the total amount of past-due benefits awarded, the 
fee agreement does not meet the requirement of 38 U.S.C.A. 
§ 5904(d)(1) and 38 C.F.R. § 20.609(h).  Consequently, 
although the attorney may charge a fee for his services in 
this matter, attorney fees may not be paid from past-due 
benefits awarded to the veteran.


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


